 1

 2

 3

 4

 5

 6

 7

 8                                   UNITED STATES DISTRICT COURT

 9                                  EASTERN DISTRICT OF CALIFORNIA

10

11    MARIA RUEDA, et al.,                                 Case No.: 1:17-cv-00968-DAD-JLT

12                    Plaintiffs,                           ORDER AFTER NOTICE OF
                                                            SETTLEMENT
13            vs.
                                                            (Doc. 54)
14    FCA US LLC,

15                    Defendants.

16

17          The parties report they had come to terms of settlement. (Doc. 54) They indicate they will

18   either agree on an amount for fees and costs or the plaintiff will file a motion for costs. Id. at 2.

19   Thus, the Court ORDERS:

20          1.      The stipulation to dismiss the action or the motion for attorney’s fees SHALL be filed

21   no later than March 25, 2019;

22          2.      All pending dates, conferences and hearings are VACATED.

23   The parties are advised that failure to comply with this order may result in the Court imposing

24   sanctions, including the dismissal of the action.

25

26   IT IS SO ORDERED.

27      Dated:      March 7, 2019                                /s/ Jennifer L. Thurston
                                                         UNITED STATES MAGISTRATE JUDGE
28
 1

 2

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
